Citation Nr: 0930629	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-40 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran and his son testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
August 2007.  A transcript of the hearing is included in the 
Veteran's claims folder.  

When the case was before the Board in December 2007, it was 
decided in part and remanded in part.  While the case was in 
remand status, the issue of entitlement to service connection 
for tinnitus was resolved by a June 2009 rating decision 
granting service connection for the disability.  The case has 
been returned to the Board for further appellate action with 
respect to the Veteran's claim for a higher rating for 
bronchial asthma.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

The Veteran's bronchial asthma is currently manifested by not 
more than symptomatology requiring daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication; there are no findings of either FEV-1 or FEV-
1/FVC of 55 percent predicted or less and there is an absence 
of monthly visits to a physician for required care of 
exacerbations or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.



CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for bronchial asthma.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

The Veteran was provided the required notice in letters 
mailed in May 2004 and January 2008.  Although the Veteran 
was not provided all required notice before the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the statement of the case from the 
RO in December 2005, prior to readjudication in June 2009.

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  Private 
treatment records were submitted by the Veteran.  In 
addition, the Veteran was afforded two VA examinations.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

Service connection for asthma was granted in February 1951.  
A 10 percent rating has been in effect since January 1959.  
The Veteran filed the current claim for an increased rating 
for asthma in March 2004.  In the February 2005 rating 
decision on appeal, a 30 percent rating for asthma was 
assigned.  

The Veteran's asthma has been assigned a 30 percent 
disability rating under 38 C.F.R. § 4.97, Diagnostic Code 
6602, from March 25, 2004, to the present.  The Veteran 
essentially contends that the symptomatology associated with 
the disability is more severe than is reflected in the 
currently assigned rating.

Under Diagnostic Code 6602, a 10 percent rating is for 
assignment where pulmonary function testing shows FEV-1 of 
71-to 80-percent predicted; FEV-1/FVC of 71 to 80 percent; or 
the requirement for intermittent inhalational or oral 
bronchodilator therapy.

A 30 percent rating requires FEV-1 of 56-to 70-percent 
predicted; FEV-1/FVC of 56 to 70 percent; the requirement of 
daily inhalational or oral bronchodilator therapy; or the 
requirement of inhalational anti-inflammatory medication.

A 60 percent rating is warranted under Diagnostic Code 6602, 
if FEV-1 is 40-to 55-percent predicted; FEV-1/FVC is 40 to 55 
percent; at least monthly visits to a physician are required 
for exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

With respect to pulmonary function testing, the record 
contains reports of VA examinations during the period on 
appeal conducted in June 2004 and April 2009.  Neither these 
examination reports nor any other evidence reflects findings 
which would warrant a rating in excess of 30 percent for 
asthma.  Specifically, in June 2004 the Veteran reported with 
a history of coronary artery disease and asthma.  He reported 
productive sputum and dyspnea on exertion.  His last asthma 
attack had been reported as June of that year.  He reported 
the attacks were weather dependent, with more in spring, when 
they would occur about once every two weeks.  He admitted 
fatigue.  He was taking Combivent.  Physical examination 
revealed clear lungs.  Pulmonary function testing (PFT) 
reviewed from 2002 showed FVC 2.86, FEV-1 2.36, DLCO 24.20.  
PFT done in June 2004 showed FVC 2.68, FEV-1 2.32, FEV1/FVC 
86, DLCO 15.8.  Chest X-rays showed no active pulmonary 
disease.  The diagnoses included asthma and coronary artery 
disease.  

In a statement dated and received by VA in September 2004, 
D.S., M.D., reported that she had treated the Veteran since 
1999 for heart disease and asthma.  Medications included 
Combivent and Advair.  She indicated that heart disease was 
aggravating his asthma.  In an April 2005 statement, she 
noted that the Veteran complained of shortness of breath and 
wheezing.  

The Veteran underwent an additional VA pulmonary examination 
in April 2009.  The examiner reviewed the claims folders and 
noted the Veteran's history of outpatient treatment.  The 
examiner reviewed the records of the Veteran's care in 2008 
and 2009 and noted the following: urgent care treatment for 
cough and runny nose on one occasion, primary care treatment 
for upper respiratory infection twice, treated with 
antibiotics, primary care treatment for allergic rhinitis 
twice treated with Claritin and rhinitis treated with 
nasalide and Loratadine once.  His last hospitalization was 
for allergic rhinitis in October 2005.  Medications included 
Combivent aerosol inhaler, Loratadine and Chlorpheniramine.  

PFT results were reported as FVC 2.55 pretreatment, 2.48 post 
treatment, FEV-1 2.05 pretreatment, 2.03 post treatment, FEV-
1/FVC 80 pretreatment, 82 post treatment, DLCO was 12.9.  No 
obstructive lung defect was noted, and moderate restrictive 
lung defect was noted.  The diagnoses were bronchial asthma 
and allergic rhinitis.  The current severity of the asthma 
was assessed as mild.  The Veteran required daily 
inhalational bronchodilator therapy, but there had been no 
doctor visits for bronchial asthma in the past year.  No 
parenteral or oral corticosteroids had been administered.  
The examiner opined that the asthma only mildly impaired the 
Veteran's ability to work.  

Clearly, as the reported value of FEV1/FVC was no less than 
80 percent predicted, the PFT results do not show a basis for 
a rating in excess of 30 percent.  Given the absence of PFT 
results which meet the criteria for an increased rating, the 
Board must turn to other criteria under the current rating 
schedule to determine if a higher rating is warranted.

A review of the medical records shows that although the 
Veteran has been a regular visitor to VA treatment clinics, 
he has not had monthly visits to a physician for asthma 
symptoms.  With respect to corticosteroids, the VA treatment 
records show that the Veteran has been prescribed Combivent, 
Loratadine and Chlorpheniramine.  Thus, there is daily 
inhalational bronchodilator therapy but there is no evidence 
that the Veteran has been taking corticosteroids.

Based on such findings, the Board concludes that the criteria 
for a 60 percent rating are not met or approximated under the 
current regulations.  

Although the Board has carefully considered the Veteran's 
contentions regarding the extent of his asthma, including 
those set forth by the Veteran and his son at his hearing 
before the undersigned, for the reasons stated above, the 
Board finds that an increased rating is not in order.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating higher than that assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this regard, the Board 
notes the relative similarity of the findings on the two 
examinations.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disability and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  The Board concludes 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An increased rating for bronchial asthma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


